—In a proceeding pursuant to Family Court Act article 8, Richard Williams appeals from a dispositional order of the Family Court, Kings County (Hepner, J.), dated October 8, 1993, which, upon a determination after a fact-finding hearing finding that the appellant was in violation of an order of protection of the same court, committed him to the custody of the Department of Corrections for 60 days.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant husband’s contention that the Family Court erred in failing to require proof "beyond a reasonable doubt” is rejected. Proceedings under the Family Court Act are essentially civil in nature (see, Family Ct Act § 165) and civil contempt proceedings permit a sentence of imprisonment where appropriate (see, Judiciary Law § 753). Further, the proceeding here was one which sought to vindicate the respondent wife’s private rights. Thus, it was appropriate under the circumstances of this case to require the lesser evidentiary standard of "clear and convincing” evidence (see, Family Ct Act § 846-a; Addington v Texas, 441 US 418). In any event, the respondent’s unrefuted testimony established the appellant’s violation of the September 14, 1993, order of protection "beyond a reasonable doubt”, even if no inference was to be drawn from the appellant’s failure to testify.
We have examined the appellant’s remaining contention and find it to be without merit.
Mangano, P. J., Miller, Sullivan and Florio, JJ., concur.